DETAILED ACTION

AFCP 2.0 Submisson
	Acknowledgment and entry is made of AFCP 2.0 submission filed April 23, 2021.  Claim 2 is canceled.  Claim 1 is amended.  Claims 1 and 4-7 are pending.

Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a phosphor device comprising: a reflective film provided on said phosphor layer, said reflective film comprising a ferroelectric multi-layered film; a warping suppression layer provided on and directly contacting said reflective film, said warping suppression layer comprising a material selected from AI2O3, SiC, Zr02, AIN, Nb, Ta, Mo and W; and a supporting body bonded to said warping suppression layer by direct bonding, wherein a thermal expansion coefficient of a material of said warping suppression layer is larger than the largest thermal expansion coefficients of materials forming said ferroelectric multi-layered film, an excitation light incident onto said phosphor layer is converted to a fluorescence, and said fluorescence and said excitation light are reflected by said reflective film and emitted from said phosphor layer.  While the best prior art of record, Inoue, teaches a layer 30 between the reflective film 29 and the supporting body 31 which can be designated as a warping suppression layer, there is no teaching or suggestion that the layer 30 comprise a material selected from AI2O3, SiC, Zr02, AIN, Nb, Ta, Mo and W and wherein a thermal expansion coefficient of a material of said warping suppression layer is larger than the largest thermal expansion coefficients of materials forming said ferroelectric multi-layered film.  Nor does Examiner find sufficient reason or motivation to modify the device in Inoue to achieve the claimed structural and functional differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 1 and 3-7 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875